Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 1 of 67 PageID# 2111




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   MARCIE D. VADNAIS,
                                                     No.: 1:18-cv-00540-LMB-IDD
                      Plaintiff,

          v.

   SIG SAUER, INC.,

                      Defendant.



                   SIG SAUER, INC.’S PROPOSED JURY INSTRUCTIONS
         Defendant SIG Sauer, Inc. (“SIG Sauer” or “Defendant”), through its undersigned counsel,

  pursuant to Local Rule 51 and this Court’s Scheduling Order [ECF No. 32], submits the following

  Proposed Jury Instructions. SIG Sauer reserves the right until the time of the charge conference to

  seek to withdraw any instruction not supported by the evidence at trial, or otherwise to modify or

  to add to these Proposed Jury Instructions in accordance with the evidence at trial.
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 2 of 67 PageID# 2112




                           PROPOSED JURY INSTRUCTION NO. ___

                      General Instructions – Province of the Court and Jury

         MEMBERS OF THE JURY, now that you have heard the evidence and the argument, it

  becomes my duty to give you the instructions of the Court as to the law applicable to this case.

         It is your duty to follow the law as I shall state it to you and apply that law to the facts as

  you find them from the evidence in this case. You are not to single out one instruction as alone

  stating the law, but you should consider the instructions as a whole. Neither are you to be

  concerned with the wisdom of any rule of law stated by me. You must follow and apply the law.

         Counsel have quite properly referred to some of the governing rules of law in their

  arguments. If, however, any difference appears to you between the law as stated by counsel and

  that stated by the Court in these instructions, you must follow my instructions.

         Nothing I say in these instructions is to be taken as an indication that I have any opinion

  about the facts of the case. You, not I, have a duty to determine the facts.

         You must perform your duties as jurors without bias or prejudice as to any party. The law

  does not permit you to be controlled by sympathy, prejudice or public opinion. All parties expect

  that you will carefully and impartially consider all of the evidence, follow the law as it is being

  given to you, and reach a just verdict, regardless of the consequences.




  (Kevin F. O’Malley et al., Federal Jury Practice & Instructions (6th ed., 2018 Supp.) (“Fed. Jury
  Pract. & Instr.”) § 103:01.)




                                                   2
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 3 of 67 PageID# 2113




                           PROPOSED JURY INSTRUCTION NO. ___

                                      Parties of Equal Standing

         You should consider and decide this case as a dispute between persons of equal standing

  in the community, of equal worth, and holding the same or similar situations in life. A corporation

  is entitled to the same fair trial as a private individual. All persons, including corporations, and

  other organizations, stand equal before the law, and are to be treated as equals.




  (Fed. Jury Pract. & Instr. § 103.12.)




                                                   3
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 4 of 67 PageID# 2114




                           PROPOSED JURY INSTRUCTION NO. ___
                                        Evidence in the Case

         You are to consider only the evidence in the case. However, you are not limited to the

  statements of the witnesses. You may draw from the facts that you find have been proved such

  reasonable inferences as seem justified in light of your experience.

         “Inferences” are deductions or conclusions that reason and common sense lead you to draw

  from facts established by the evidence in the case.

         In deciding the facts of this case, you are not to consider the following as evidence:

  statements and arguments of the lawyers, questions and objections of the lawyers, testimony that

  I instruct you to disregard and anything you may see or hear when the court is not in session, even

  if what you see or hear is done or said by one of the parties or by one of the witnesses.




  (Fed. Jury Pract. & Instr. §§ 104:20 & 101.44.)




                                                    4
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 5 of 67 PageID# 2115




                           PROPOSED JURY INSTRUCTION NO. ___

                                Evidence – Direct or Circumstantial

         Generally speaking, there are two types of evidence presented during a trial – direct

  evidence and circumstantial evidence.

         “Direct evidence” is the testimony of a person who asserts or claims to have actual

  knowledge of a fact, such as an eyewitness.

          “Indirect or circumstantial” evidence is proof of a chain of facts and circumstances

  indicating the existence or nonexistence of a fact.

         The law generally makes no distinction between the weight or value to be given to either

  direct or circumstantial evidence. A greater degree of certainty is not required of circumstantial

  evidence. You are required to find the facts in accordance with the preponderance of all the

  evidence in the case, both direct and circumstantial.




  (Fed. Jury Pract. & Instr. § 104:05.)




                                                   5
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 6 of 67 PageID# 2116




                          PROPOSED JURY INSTRUCTION NO. ___

                                    Verdict Based on Evidence

         You must not base your verdict in any way upon sympathy, bias, guesswork or speculation.

  Your verdict must be based solely upon the evidence and the instructions of the Court.


  (Virginia Model Jury Instructions (“VMJI”) No. 2.220.)




                                                 6
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 7 of 67 PageID# 2117




                            PROPOSED JURY INSTRUCTION NO. ___

                                  Amount Sought Not Evidence

         Any amount of damages is not evidence in this case; you should not consider it as evidence

  in arriving at your verdict.




  (VMJI No. 2.180.)




                                                 7
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 8 of 67 PageID# 2118




                           PROPOSED JURY INSTRUCTION NO. __

                                       Credibility of Witnesses

         You are the sole judges of the credibility of the witnesses and the weight their testimony

  deserves. You may be guided by the appearance and conduct of a witness, or by the manner in

  which a witness testifies, or by the character of the testimony given, or by evidence contrary to the

  testimony.

         You should carefully examine all the testimony given, the circumstances under which each

  witness has testified, and every matter in evidence tending to show whether a witness is worthy of

  belief. Consider each witness’s intelligence, motive and state of mind and demeanor or manner

  while testifying.

         Consider the witness’s ability to observe the matters as to which the witness has testified,

  and whether the witness impressed you as having an accurate recollection of these matters. Also,

  consider any relation each witness may have with either side of the case, the manner in which each

  witness might be affected by the verdict, and the extent to which the testimony of each witness is

  either supported or contradicted by other evidence in the case.

         Inconsistencies or discrepancies in the testimony of a witness, or between the testimony of

  different witnesses, may or may not cause you to discredit such testimony. Two or more persons

  seeing an event may see or hear it differently.

         In weighing the effect of a discrepancy, always consider whether it pertains to a matter of

  importance or an unimportant detail, and whether the discrepancy results from innocent error or

  intentional falsehood.




                                                    8
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 9 of 67 PageID# 2119




         After making your own judgment, you will give the testimony of each witness such weight,

  if any, that you may think it deserves. In short, you may accept or reject the testimony of any

  witness, in whole or in part.

         In addition, the weight of the evidence is not necessarily determined by the number of

  witnesses testifying to the existence or nonexistence of any fact. You may find that the testimony

  of a small number of witnesses as to any fact is more credible than the testimony of a larger number

  of witnesses to the contrary.




  (Fed. Jury Pract. & Instr. § 105:01.)




                                                   9
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 10 of 67 PageID# 2120




                           PROPOSED JURY INSTRUCTION NO. ___

                                   Use of Depositions as Evidence

         During the trial, certain testimony has been presented by way of deposition. The deposition

  consisted of sworn, recorded answers to questions asked of the witness in advance of the trial by

  attorneys for the parties to the case. The testimony of a witness who, for some reason, is not

  present to testify from the witness stand, may be presented in writing under oath or on a videotape.

  Such testimony is entitled to the same consideration and is to be judged as to credibility, and

  weighed, and otherwise considered by you, insofar as possible, in the same way as if the witness

  had been present and had testified from the witness stand.




  (Fed. Jury Pract. & Instr. § 105.02.)




                                                  10
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 11 of 67 PageID# 2121




                            PROPOSED JURY INSTRUCTION NO. __
                                       Expert Opinion Evidence

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or

  conclusions. An exception to this rule exists for “expert witnesses.” An expert witness is a person

  who, by education and experience has become an expert in some art, science, profession, or calling.

  Expert witnesses may state their opinions as to matters in which they profess to be expert, and may

  also state their reasons for their opinions.

          You should consider each expert opinion received in evidence in this case, and give it such

  weight as you think it deserves. In considering the weight to be given to the testimony of an expert

  witness, you should consider the basis for his opinion and the manner by which he arrived at it

  and the underlying facts and data upon which he relied.

          If you should decide that the opinion of an expert witness is not based on sufficient

  education and experience, or if you conclude that the reasons given in support of the opinion are

  not sound, or if you feel the expert’s opinion is outweighed by other evidence, you may disregard

  the opinion entirely.




  (Fed. Jury Pract. & Instr. § 104.40; VMJI No. 2.040.)




                                                  11
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 12 of 67 PageID# 2122




                            PROPOSED JURY INSTRUCTION NO. __
                                    Conflicting Expert Testimony
         You have heard testimony of expert witnesses who have been called by both sides to give

  their opinions.

         The testimony of these witnesses is in conflict. They disagree. You must remember that

  you are the sole trier of the facts and their testimony relates to a question of fact-that is, whether

  plaintiff has proven his claims by the greater weight of the evidence; so, it is your job to resolve

  the disagreement.

         The way you resolve the conflict between these witnesses is the same way that you decide

  other fact questions and the same way you decide whether to believe ordinary witnesses. In

  addition, since they gave their opinions, you should consider the soundness of each opinion,

  reasons for the opinion and the witness' motive, if any, for testifying.

         You may give the testimony of each of these witnesses such weight, if any, that you think

  it deserves in the light of all the evidence. You should not permit a witness’s opinion testimony to

  be a substitute for your own reason, judgment, and common sense.

         You may reject the testimony of any opinion witness in whole or in part, if you conclude

  the reasons given in support of an opinion are unsound or, if you, for other reasons, do not believe

  the witness. The determination of the facts in this case rests solely with you.




  (Adapted from 4-76 Modern Federal Jury Instructions-Civil, ¶ 76.01, Instr. 76-10, Lust v. Clark

  Equipment Co., 792 F.2d 436, 439 (4th Cir. 1986).)




                                                    12
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 13 of 67 PageID# 2123




                            PROPOSED JURY INSTRUCTION NO. __
                        Impeachment – Inconsistent Statements or Conduct

         A witness may be discredited or impeached by contradictory evidence or by evidence that

  at some other time the witness has said or done something, or has failed to say or do something

  that is inconsistent with the witness’ present testimony.

         If you believe any witness has been impeached and thus discredited, you may give the

  testimony of that witness such credibility, if any, you think it deserves.

         If a witness is shown knowingly to have testified falsely about any material matter, you

  have a right to distrust such witness’ other testimony and you may reject all the testimony of that

  witness or give it such credibility as you may think it deserves.

         An act or omission is “knowingly” done, if done voluntarily and intentionally, and not

  because of mistake or accident or other innocent reason.




  (Fed. Jury Pract. & Instr. § 105:04.)




                                                   13
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 14 of 67 PageID# 2124




                            PROPOSED JURY INSTRUCTION NO. __

                                              Stipulations

          The parties have stipulated to certain facts. A stipulation is an agreement among the parties

  that a certain fact is true. You must treat these stipulations as having been proven for the purposes

  of this case.




  (Adapted from Fed. Jury Pract. & Instr. § 102:11.)




                                                   14
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 15 of 67 PageID# 2125




                            PROPOSED JURY INSTRUCTION NO. ___

                                           Burden of Proof

         Plaintiff Marcie Vadnais has the burden in a civil action, such as this, to prove every

  essential element of her claims by a preponderance of the evidence. If Plaintiff Marcie Vadnais

  should fail to establish any essential element of her claim by a preponderance of the evidence, you

  should find for defendant SIG Sauer, Inc., as to that claim.


         The defendant has the burden of establishing the essential elements of certain affirmative

  defenses. I will explain this later.


         “Establish by a preponderance of the evidence” means evidence, which as a whole, shows

  that the fact sought to be proved is more probable than not. In other words, a preponderance of

  the evidence means such evidence as, when considered and compared with the evidence opposed

  to it, has more convincing force, and produces in your minds belief that what is sought to be proved

  is more likely true than not true. This standard does not require proof of an absolute certainty,

  since proof of an absolute certainty is seldom possible in any case.


         In determining whether any fact in issue has been proved by a preponderance of the

  evidence, unless otherwise instructed, you may consider the testimony of all witnesses, regardless

  of who may have called them, and all exhibits received in evidence, regardless of who may have

  produced them.




  (Fed. Jury Pract. & Instr. § 104.01.)




                                                  15
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 16 of 67 PageID# 2126




                           PROPOSED JURY INSTRUCTION NO. ___
                     Plaintiff’s Claims Against SIG Sauer – Introduction
         Plaintiff claims damages for personal injury alleged to have been suffered as a result of

  defendant SIG Sauer’s negligence and breach of implied warranty of merchantability.

         Plaintiff is pursuing these claims under two alternative legal theories. First, Plaintiff claims

  SIG Sauer manufactured the Subject P320 Pistol in a manner that rendered it unreasonably

  dangerous for its foreseeable uses.

         Second, Plaintiff claims that by selling the Subject P320 Pistol, SIG Sauer impliedly

  warranted that the Subject P320 Pistol was reasonably fit for its foreseeable uses. Plaintiff claims

  that SIG Sauer breached the implied warranty of merchantability with regard to the Subject P320

  Pistol in that SIG Sauer manufactured the Subject P320 Pistol in a manner that rendered it

  unreasonably dangerous for its foreseeable uses.

         I will instruct you on the law of each of these claims. SIG Sauer denies these claims. On

  each of these claims, Plaintiff bears the burden of proof.

         If you find that Plaintiff has met his burden of proof under any of the two legal theories,

  you shall find your verdict on that claim in favor of Plaintiff. Otherwise, your verdict will be for

  SIG Sauer.




  (Adapted from Fed. Jury Pract. & Instr. §§ 101:03, 122.01.)




                                                   16
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 17 of 67 PageID# 2127




                           PROPOSED JURY INSTRUCTION NO.__
                               Essential Elements of Plaintiff’s Claim
         Plaintiff Marcie Vadnais must establish three essential elements in order to recover:

         One: Defendant SIG Sauer manufactured the Subject P320 Pistol, which at the time

  Defendant SIG Sauer manufactured it, was in a defective condition unreasonably dangerous to the

  consumer or user;

         Two: the Subject P320 Pistol was expected to and did reach the ultimate consumer without

  substantial change in the condition in which Defendant SIG Sauer had it; and

         Three: the defective condition in the Subject P320 Pistol proximately caused injury to the

  Plaintiff, Marcie Vadnais.

         If you find plaintiff Marcie Vadnais has established each of these elements by a

  preponderance of the evidence, your verdict will be for Plaintiff Marcie Vadnais. Otherwise, your

  verdict will be for defendant SIG Sauer.

  (Adapted from Fed. Jury Pract. & Instr. § 122:02)




                                                 17
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 18 of 67 PageID# 2128




                            PROPOSED JURY INSTRUCTION NO.__
                                  Definition of Defective Condition
         A product is in a defective condition unreasonably dangerous to the user when it has a

  propensity for causing physical harm beyond that which would be contemplated by the ordinary

  user or consumer with the ordinary knowledge common to the foreseeable class of users as to its

  characteristics. A product is not defective or unreasonably dangerous merely because it is possible

  to be injured while using it.




  (Fed. Jury Pract. & Instr. § 122:10)




                                                  18
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 19 of 67 PageID# 2129




                           PROPOSED JURY INSTRUCTION NO.__
                                  Definition of Proximate Cause
         A defective condition proximately causes an injury if the defect directly and in natural

  and continuous sequence produces or contributes substantially to producing such injury, so it

  reasonably can be said that, except for the defective condition, the injury complained of would

  not have occurred.



  (Fed. Jury Pract. & Instr. § 122:11)




                                                 19
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 20 of 67 PageID# 2130




                           PROPOSED JURY INSTRUCTION NO.__
                                      Definition of Negligence
         Negligence is the failure to use ordinary care. Ordinary care is the care a reasonable person

  would have used under the circumstances of this case. In the case of manufacturers, ordinary care

  is the care a reasonable manufacturer in the industry would have used under the circumstances.



  (VMJI No. 4.000; further adapted from Raines v. Lutz, 231 Va. 110, 115, 341 S.E.2d 194, 197
  (1986).)




                                                  20
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 21 of 67 PageID# 2131




                           PROPOSED JURY INSTRUCTION NO.__
                                        Manufacturer’s Duty

         A manufacturer has a duty to use ordinary care in manufacturing a product that will be

  reasonably safe for its intended purpose and for any other reasonably foreseeable purpose.

         If a manufacturer fails to perform this duty, then it is negligent.




  (VMJI No. 34.140)(modified)




                                                   21
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 22 of 67 PageID# 2132




                          PROPOSED JURY INSTRUCTION NO.__
                                  Manufacturer not Guarantor

         The manufacturer of a firearm is not a guarantor that no one will get hurt using it. What

  the manufacturer is required to do is to make a product free from defective and unreasonably

  dangerous conditions.




  (Adapted from Fed. Jury Pract. & Instr. § 122.23) (modified)




                                                22
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 23 of 67 PageID# 2133




                            PROPOSED JURY INSTRUCTION NO.__
                                     Fact that there was Accident

          The fact that there was an accident and that Plaintiff was injured does not, of itself, entitle

  Plaintiff to recover.




  (VMJI No. 4.015.)




                                                    23
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 24 of 67 PageID# 2134




                           PROPOSED JURY INSTRUCTION NO. ___
                                           Burden of Proof

          The plaintiff has the burden of proving by the greater weight of the evidence that SIG Sauer

  was negligent and that SIG Sauer’s negligence proximately caused the accident and Plaintiff’s

  injuries.



  (Adapted from VMJI No. 4.010.)




                                                  24
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 25 of 67 PageID# 2135




                           PROPOSED JURY INSTRUCTION NO.__
                              Definition of Contributory Negligence

         Contributory negligence is the failure to act as a reasonable person would have acted for

  her own safety under the circumstances of this case.



  (VMJI No. 6.000)




                                                 25
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 26 of 67 PageID# 2136




                            PROPOSED JURY INSTRUCTION NO.__
                             Contributory Negligence Burden of Proof

          When the defendant claims contributory negligence as a defense, he has the burden of

  proving by the greater weight of the evidence that the plaintiff was negligent and that this

  negligence was a proximate cause of plaintiff’s injuries. Contributory negligence may be shown

  by the defendant’s evidence or by the plaintiff’s evidence. Contributory negligence is the failure

  to act as a reasonable person would have acted for her own safety under the circumstances of this

  case.

   (VMJI No. 6.040)




                                                  26
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 27 of 67 PageID# 2137




                            PROPOSED JURY INSTRUCTION NO.__
                  Contributory Negligence – Parties’ Negligence Not Compared

         If you find by the greater weight of the evidence that both the plaintiff and the defendant

  were negligent and that their negligence proximately contributed to the accident, you may not

  compare the negligence of the parties. Any negligence of the plaintiff which was a proximate

  cause of the accident will bar the plaintiff from recovering.

   (VMJI No. 6.050)




                                                   27
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 28 of 67 PageID# 2138




                            PROPOSED JURY INSTRUCTION NO.__
                               Implied Warranty of Merchantability

         Plaintiff also seeks to recover damages for breach of implied warranty of merchantability.

  A warranty is a promise or guarantee by a manufacturer or seller that the product is of a certain

  quality or character. The word “seller” includes a manufacturer and all others who sell a product.

  There is an implied warranty by a seller that the product will be fit for the purposes for which it is

  ordinarily used.




  (Adapted from VMJI Nos. 34.000 & 34.060)




                                                   28
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 29 of 67 PageID# 2139




                           PROPOSED JURY INSTRUCTION NO.__
                               Implied Warranty of Merchantability

         The manufacturer has breached the implied warranty that the product is fit for the purposes

  for which it is ordinarily used if the plaintiff proves by a preponderance of the evidence that the

  product was unreasonably dangerous either for the use to which it would ordinarily be put or for

  some other reasonably foreseeable purpose, and that the unreasonably dangerous condition existed

  when the product left the manufacturer’s hands.




  (VMJI No. 34.075)




                                                  29
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 30 of 67 PageID# 2140




                           PROPOSED JURY INSTRUCTION NO. __


         You shall find your verdict for Plaintiff Marcie Vadnais if she has proved by the greater
  weight of the evidence that:

          (1)   SIG Sauer was negligent in the manufacture of the Subject P320 Pistol OR SIG
  Sauer breached the implied warranty of merchantability in the manufacture of the Subject P320
  Pistol; and

         (2)     The defect was a proximate cause of Ms. Vadnais’ injuries.

  On these issues Plaintiff Marcie Vadnais has the burden of proof.

  ______________________________________________________________________________

  You shall find your verdict for SIG Sauer if

         (3)     Ms. Vadnais fails to prove either (1) or (2) above.

  ______________________________________________________________________________

         As to the negligence claim, you shall find for SIG Sauer if it has proven by the greater
  weight of the evidence that:

         (4)     Ms. Vadnais was negligent and her negligence was a proximate cause of the
   accident.

  ______________________________________________________________________________




                                                  30
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 31 of 67 PageID# 2141




                           PROPOSED JURY INSTRUCTION NO. ___

                                               Damages

         The burden is on Plaintiff to prove by the greater weight of the evidence each item of

  damage she claims and to prove that each item was caused by SIG Sauer’s negligence. She is not

  required to prove the exact amount of her damages, but she must show sufficient facts and

  circumstances to permit you to make a reasonable estimate of each item. If Plaintiff fails to do so,

  then she cannot recover for that item.




  (VMJI No. 9.010.)




                                                  31
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 32 of 67 PageID# 2142




                          PROPOSED JURY INSTRUCTION NO. ___

                                               Damages


         If you find your verdict for the Plaintiff, then in determining the damages to which Plaintiff

  is entitled, you shall consider any of the following which you believe by the greater weight of the

  evidence was caused by the negligence of SIG Sauer:

         (1)     any bodily injuries she sustained and their effect on her health according to their
                 degree and probable duration;
         (2)     any physical pain she suffered in the past;
         (3)     any disfigurement or deformity and any associated humiliation or embarrassment;
         (4)     any inconvenience caused in the past;
         (5)     any medical expenses incurred in the past;
         (6)     any earnings she lost because she was unable to work at her calling; and

         Your verdict shall be for such sum as will fully and fairly compensate Plaintiff for the

  damages sustained as a result of SIG Sauer’s negligence.




  (Adapted from VMJI No. 9.000 – modified to remove award for future damages pending outcome

  of SIG Sauer’s Motion in Limine)




                                                  32
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 33 of 67 PageID# 2143




                                    JURY VERDICT FORM


        We, the jury, on the issues joined, find our verdict for the plaintiff, Marcie Vadnais, and

  assess her damages at ___________________.



                                              ______________________________
                                              FOREPERSON


  OR

        We, the jury, on the issues joined, find our verdict for the defendant, SIG Sauer, Inc.



                                              __________________________________
                                              FOREPERSON




                                                 33
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 34 of 67 PageID# 2144




                           PROPOSED JURY INSTRUCTION NO. ___

                      General Instructions – Province of the Court and Jury

         MEMBERS OF THE JURY, now that you have heard the evidence and the argument, it

  becomes my duty to give you the instructions of the Court as to the law applicable to this case.

         It is your duty to follow the law as I shall state it to you and apply that law to the facts as

  you find them from the evidence in this case. You are not to single out one instruction as alone

  stating the law, but you should consider the instructions as a whole. Neither are you to be

  concerned with the wisdom of any rule of law stated by me. You must follow and apply the law.

         Counsel have quite properly referred to some of the governing rules of law in their

  arguments. If, however, any difference appears to you between the law as stated by counsel and

  that stated by the Court in these instructions, you must follow my instructions.

         Nothing I say in these instructions is to be taken as an indication that I have any opinion

  about the facts of the case. You, not I, have a duty to determine the facts.

         You must perform your duties as jurors without bias or prejudice as to any party. The law

  does not permit you to be controlled by sympathy, prejudice or public opinion. All parties expect

  that you will carefully and impartially consider all of the evidence, follow the law as it is being

  given to you, and reach a just verdict, regardless of the consequences.




                                                   34
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 35 of 67 PageID# 2145




                           PROPOSED JURY INSTRUCTION NO. ___

                                      Parties of Equal Standing

         You should consider and decide this case as a dispute between persons of equal standing

  in the community, of equal worth, and holding the same or similar situations in life. A corporation

  is entitled to the same fair trial as a private individual. All persons, including corporations, and

  other organizations, stand equal before the law, and are to be treated as equals.




                                                  35
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 36 of 67 PageID# 2146




                           PROPOSED JURY INSTRUCTION NO. ___
                                        Evidence in the Case

         You are to consider only the evidence in the case. However, you are not limited to the

  statements of the witnesses. You may draw from the facts that you find have been proved such

  reasonable inferences as seem justified in light of your experience.

         “Inferences” are deductions or conclusions that reason and common sense lead you to draw

  from facts established by the evidence in the case.

         In deciding the facts of this case, you are not to consider the following as evidence:

  statements and arguments of the lawyers, questions and objections of the lawyers, testimony that

  I instruct you to disregard and anything you may see or hear when the court is not in session, even

  if what you see or hear is done or said by one of the parties or by one of the witnesses.




                                                  36
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 37 of 67 PageID# 2147




                           PROPOSED JURY INSTRUCTION NO. ___

                                Evidence – Direct or Circumstantial

         Generally speaking, there are two types of evidence presented during a trial – direct

  evidence and circumstantial evidence.

         “Direct evidence” is the testimony of a person who asserts or claims to have actual

  knowledge of a fact, such as an eyewitness.

          “Indirect or circumstantial” evidence is proof of a chain of facts and circumstances

  indicating the existence or nonexistence of a fact.

         The law generally makes no distinction between the weight or value to be given to either

  direct or circumstantial evidence. A greater degree of certainty is not required of circumstantial

  evidence. You are required to find the facts in accordance with the preponderance of all the

  evidence in the case, both direct and circumstantial.




                                                   37
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 38 of 67 PageID# 2148




                          PROPOSED JURY INSTRUCTION NO. ___

                                    Verdict Based on Evidence

         You must not base your verdict in any way upon sympathy, bias, guesswork or speculation.

  Your verdict must be based solely upon the evidence and the instructions of the Court.




                                                 38
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 39 of 67 PageID# 2149




                            PROPOSED JURY INSTRUCTION NO. ___

                                  Amount Sought Not Evidence

         Any amount of damages is not evidence in this case; you should not consider it as evidence

  in arriving at your verdict.




                                                 39
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 40 of 67 PageID# 2150




                           PROPOSED JURY INSTRUCTION NO. __

                                       Credibility of Witnesses

         You are the sole judges of the credibility of the witnesses and the weight their testimony

  deserves. You may be guided by the appearance and conduct of a witness, or by the manner in

  which a witness testifies, or by the character of the testimony given, or by evidence contrary to the

  testimony.

         You should carefully examine all the testimony given, the circumstances under which each

  witness has testified, and every matter in evidence tending to show whether a witness is worthy of

  belief. Consider each witness’s intelligence, motive and state of mind and demeanor or manner

  while testifying.

         Consider the witness’s ability to observe the matters as to which the witness has testified,

  and whether the witness impressed you as having an accurate recollection of these matters. Also,

  consider any relation each witness may have with either side of the case, the manner in which each

  witness might be affected by the verdict, and the extent to which the testimony of each witness is

  either supported or contradicted by other evidence in the case.

         Inconsistencies or discrepancies in the testimony of a witness, or between the testimony of

  different witnesses, may or may not cause you to discredit such testimony. Two or more persons

  seeing an event may see or hear it differently.

         In weighing the effect of a discrepancy, always consider whether it pertains to a matter of

  importance or an unimportant detail, and whether the discrepancy results from innocent error or

  intentional falsehood.




                                                    40
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 41 of 67 PageID# 2151




         After making your own judgment, you will give the testimony of each witness such weight,

  if any, that you may think it deserves. In short, you may accept or reject the testimony of any

  witness, in whole or in part.

         In addition, the weight of the evidence is not necessarily determined by the number of

  witnesses testifying to the existence or nonexistence of any fact. You may find that the testimony

  of a small number of witnesses as to any fact is more credible than the testimony of a larger number

  of witnesses to the contrary.




                                                  41
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 42 of 67 PageID# 2152




                           PROPOSED JURY INSTRUCTION NO. ___

                                   Use of Depositions as Evidence

         During the trial, certain testimony has been presented by way of deposition. The deposition

  consisted of sworn, recorded answers to questions asked of the witness in advance of the trial by

  attorneys for the parties to the case. The testimony of a witness who, for some reason, is not

  present to testify from the witness stand, may be presented in writing under oath or on a videotape.

  Such testimony is entitled to the same consideration and is to be judged as to credibility, and

  weighed, and otherwise considered by you, insofar as possible, in the same way as if the witness

  had been present and had testified from the witness stand.




                                                  42
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 43 of 67 PageID# 2153




                            PROPOSED JURY INSTRUCTION NO. __
                                       Expert Opinion Evidence

          The rules of evidence ordinarily do not permit witnesses to testify as to opinions or

  conclusions. An exception to this rule exists for “expert witnesses.” An expert witness is a person

  who, by education and experience has become an expert in some art, science, profession, or calling.

  Expert witnesses may state their opinions as to matters in which they profess to be expert, and may

  also state their reasons for their opinions.

          You should consider each expert opinion received in evidence in this case, and give it such

  weight as you think it deserves. In considering the weight to be given to the testimony of an expert

  witness, you should consider the basis for his opinion and the manner by which he arrived at it

  and the underlying facts and data upon which he relied.

          If you should decide that the opinion of an expert witness is not based on sufficient

  education and experience, or if you conclude that the reasons given in support of the opinion are

  not sound, or if you feel the expert’s opinion is outweighed by other evidence, you may disregard

  the opinion entirely.




                                                  43
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 44 of 67 PageID# 2154




                            PROPOSED JURY INSTRUCTION NO. __
                                    Conflicting Expert Testimony
         You have heard testimony of expert witnesses who have been called by both sides to give

  their opinions.

         The testimony of these witnesses is in conflict. They disagree. You must remember that

  you are the sole trier of the facts and their testimony relates to a question of fact-that is, whether

  plaintiff has proven his claims by the greater weight of the evidence; so, it is your job to resolve

  the disagreement.

         The way you resolve the conflict between these witnesses is the same way that you decide

  other fact questions and the same way you decide whether to believe ordinary witnesses. In

  addition, since they gave their opinions, you should consider the soundness of each opinion,

  reasons for the opinion and the witness' motive, if any, for testifying.

         You may give the testimony of each of these witnesses such weight, if any, that you think

  it deserves in the light of all the evidence. You should not permit a witness’s opinion testimony to

  be a substitute for your own reason, judgment, and common sense.

         You may reject the testimony of any opinion witness in whole or in part, if you conclude

  the reasons given in support of an opinion are unsound or, if you, for other reasons, do not believe

  the witness. The determination of the facts in this case rests solely with you.




                                                    44
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 45 of 67 PageID# 2155




                            PROPOSED JURY INSTRUCTION NO. __
                        Impeachment – Inconsistent Statements or Conduct

         A witness may be discredited or impeached by contradictory evidence or by evidence that

  at some other time the witness has said or done something, or has failed to say or do something

  that is inconsistent with the witness’ present testimony.

         If you believe any witness has been impeached and thus discredited, you may give the

  testimony of that witness such credibility, if any, you think it deserves.

         If a witness is shown knowingly to have testified falsely about any material matter, you

  have a right to distrust such witness’ other testimony and you may reject all the testimony of that

  witness or give it such credibility as you may think it deserves.

         An act or omission is “knowingly” done, if done voluntarily and intentionally, and not

  because of mistake or accident or other innocent reason.




                                                   45
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 46 of 67 PageID# 2156




                            PROPOSED JURY INSTRUCTION NO. __

                                              Stipulations

          The parties have stipulated to certain facts. A stipulation is an agreement among the parties

  that a certain fact is true. You must treat these stipulations as having been proven for the purposes

  of this case.




                                                   46
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 47 of 67 PageID# 2157




                            PROPOSED JURY INSTRUCTION NO. ___

                                           Burden of Proof

         Plaintiff Marcie Vadnais has the burden in a civil action, such as this, to prove every

  essential element of her claims by a preponderance of the evidence. If Plaintiff Marcie Vadnais

  should fail to establish any essential element of her claim by a preponderance of the evidence, you

  should find for defendant SIG Sauer, Inc., as to that claim.


         The defendant has the burden of establishing the essential elements of certain affirmative

  defenses. I will explain this later.


         “Establish by a preponderance of the evidence” means evidence, which as a whole, shows

  that the fact sought to be proved is more probable than not. In other words, a preponderance of

  the evidence means such evidence as, when considered and compared with the evidence opposed

  to it, has more convincing force, and produces in your minds belief that what is sought to be proved

  is more likely true than not true. This standard does not require proof of an absolute certainty,

  since proof of an absolute certainty is seldom possible in any case.


         In determining whether any fact in issue has been proved by a preponderance of the

  evidence, unless otherwise instructed, you may consider the testimony of all witnesses, regardless

  of who may have called them, and all exhibits received in evidence, regardless of who may have

  produced them.




                                                  47
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 48 of 67 PageID# 2158




                           PROPOSED JURY INSTRUCTION NO. ___
                     Plaintiff’s Claims Against SIG Sauer – Introduction
         Plaintiff claims damages for personal injury alleged to have been suffered as a result of

  defendant SIG Sauer’s negligence and breach of implied warranty of merchantability.

         Plaintiff is pursuing these claims under two alternative legal theories. First, Plaintiff claims

  SIG Sauer manufactured the Subject P320 Pistol in a manner that rendered it unreasonably

  dangerous for its foreseeable uses.

         Second, Plaintiff claims that by selling the Subject P320 Pistol, SIG Sauer impliedly

  warranted that the Subject P320 Pistol was reasonably fit for its foreseeable uses. Plaintiff claims

  that SIG Sauer breached the implied warranty of merchantability with regard to the Subject P320

  Pistol in that SIG Sauer manufactured the Subject P320 Pistol in a manner that rendered it

  unreasonably dangerous for its foreseeable uses.

         I will instruct you on the law of each of these claims. SIG Sauer denies these claims. On

  each of these claims, Plaintiff bears the burden of proof.

         If you find that Plaintiff has met his burden of proof under any of the two legal theories,

  you shall find your verdict on that claim in favor of Plaintiff. Otherwise, your verdict will be for

  SIG Sauer.




                                                   48
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 49 of 67 PageID# 2159




                           PROPOSED JURY INSTRUCTION NO.__
                               Essential Elements of Plaintiff’s Claim
         Plaintiff Marcie Vadnais must establish three essential elements in order to recover:

         One: Defendant SIG Sauer manufactured the Subject P320 Pistol, which at the time

  Defendant SIG Sauer manufactured it, was in a defective condition unreasonably dangerous to the

  consumer or user;

         Two: the Subject P320 Pistol was expected to and did reach the ultimate consumer without

  substantial change in the condition in which Defendant SIG Sauer had it; and

         Three: the defective condition in the Subject P320 Pistol proximately caused injury to the

  Plaintiff, Marcie Vadnais.

         If you find plaintiff Marcie Vadnais has established each of these elements by a

  preponderance of the evidence, your verdict will be for Plaintiff Marcie Vadnais. Otherwise, your

  verdict will be for defendant SIG Sauer.




                                                 49
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 50 of 67 PageID# 2160




                            PROPOSED JURY INSTRUCTION NO.__
                                  Definition of Defective Condition
         A product is in a defective condition unreasonably dangerous to the user when it has a

  propensity for causing physical harm beyond that which would be contemplated by the ordinary

  user or consumer with the ordinary knowledge common to the foreseeable class of users as to its

  characteristics. A product is not defective or unreasonably dangerous merely because it is possible

  to be injured while using it.




                                                  50
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 51 of 67 PageID# 2161




                           PROPOSED JURY INSTRUCTION NO.__
                                  Definition of Proximate Cause
         A defective condition proximately causes an injury if the defect directly and in natural

  and continuous sequence produces or contributes substantially to producing such injury, so it

  reasonably can be said that, except for the defective condition, the injury complained of would

  not have occurred.




                                                 51
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 52 of 67 PageID# 2162




                           PROPOSED JURY INSTRUCTION NO.__
                                      Definition of Negligence
         Negligence is the failure to use ordinary care. Ordinary care is the care a reasonable person

  would have used under the circumstances of this case. In the case of manufacturers, ordinary care

  is the care a reasonable manufacturer in the industry would have used under the circumstances.




                                                  52
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 53 of 67 PageID# 2163




                           PROPOSED JURY INSTRUCTION NO.__
                                        Manufacturer’s Duty

         A manufacturer has a duty to use ordinary care in manufacturing a product that will be

  reasonably safe for its intended purpose and for any other reasonably foreseeable purpose.

         If a manufacturer fails to perform this duty, then it is negligent.




                                                   53
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 54 of 67 PageID# 2164




                          PROPOSED JURY INSTRUCTION NO.__
                                  Manufacturer not Guarantor

         The manufacturer of a firearm is not a guarantor that no one will get hurt using it. What

  the manufacturer is required to do is to make a product free from defective and unreasonably

  dangerous conditions.




                                                54
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 55 of 67 PageID# 2165




                            PROPOSED JURY INSTRUCTION NO.__
                                     Fact that there was Accident

          The fact that there was an accident and that Plaintiff was injured does not, of itself, entitle

  Plaintiff to recover.




                                                    55
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 56 of 67 PageID# 2166




                           PROPOSED JURY INSTRUCTION NO. ___
                                           Burden of Proof

          The plaintiff has the burden of proving by the greater weight of the evidence that SIG Sauer

  was negligent and that SIG Sauer’s negligence proximately caused the accident and Plaintiff’s

  injuries.




                                                  56
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 57 of 67 PageID# 2167




                           PROPOSED JURY INSTRUCTION NO.__
                              Definition of Contributory Negligence

         Contributory negligence is the failure to act as a reasonable person would have acted for

  her own safety under the circumstances of this case.




                                                 57
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 58 of 67 PageID# 2168




                            PROPOSED JURY INSTRUCTION NO.__
                             Contributory Negligence Burden of Proof

          When the defendant claims contributory negligence as a defense, he has the burden of

  proving by the greater weight of the evidence that the plaintiff was negligent and that this

  negligence was a proximate cause of plaintiff’s injuries. Contributory negligence may be shown

  by the defendant’s evidence or by the plaintiff’s evidence. Contributory negligence is the failure

  to act as a reasonable person would have acted for her own safety under the circumstances of this

  case.




                                                  58
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 59 of 67 PageID# 2169




                            PROPOSED JURY INSTRUCTION NO.__
                  Contributory Negligence – Parties’ Negligence Not Compared

         If you find by the greater weight of the evidence that both the plaintiff and the defendant

  were negligent and that their negligence proximately contributed to the accident, you may not

  compare the negligence of the parties. Any negligence of the plaintiff which was a proximate

  cause of the accident will bar the plaintiff from recovering.




                                                   59
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 60 of 67 PageID# 2170




                            PROPOSED JURY INSTRUCTION NO.__
                               Implied Warranty of Merchantability

         Plaintiff also seeks to recover damages for breach of implied warranty of merchantability.

  A warranty is a promise or guarantee by a manufacturer or seller that the product is of a certain

  quality or character. The word “seller” includes a manufacturer and all others who sell a product.

  There is an implied warranty by a seller that the product will be fit for the purposes for which it is

  ordinarily used.




                                                   60
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 61 of 67 PageID# 2171




                           PROPOSED JURY INSTRUCTION NO.__
                               Implied Warranty of Merchantability

         The manufacturer has breached the implied warranty that the product is fit for the purposes

  for which it is ordinarily used if the plaintiff proves by a preponderance of the evidence that the

  product was unreasonably dangerous either for the use to which it would ordinarily be put or for

  some other reasonably foreseeable purpose, and that the unreasonably dangerous condition existed

  when the product left the manufacturer’s hands.




                                                  61
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 62 of 67 PageID# 2172




                           PROPOSED JURY INSTRUCTION NO. __


         You shall find your verdict for Plaintiff Marcie Vadnais if she has proved by the greater
  weight of the evidence that:

         (1)     SIG Sauer was negligent in the manufacture of the Subject P320 Pistol OR SIG
                 Sauer breached the implied warranty of merchantability in the manufacture of the
                 Subject P320 Pistol; and

         (2)     The defect was a proximate cause of Ms. Vadnais’ injuries.

  On these issues Plaintiff Marcie Vadnais has the burden of proof.

  ______________________________________________________________________________

  You shall find your verdict for SIG Sauer if

         (3)     Ms. Vadnais fails to prove either (1) or (2) above.

  ______________________________________________________________________________

         As to the negligence claim, you shall find for SIG Sauer if it has proven by the greater
  weight of the evidence that:

         (4)     Ms. Vadnais was negligent and her negligence was a proximate cause of the
   accident.

  ______________________________________________________________________________




                                                  62
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 63 of 67 PageID# 2173




                           PROPOSED JURY INSTRUCTION NO. ___

                                               Damages

         The burden is on Plaintiff to prove by the greater weight of the evidence each item of

  damage she claims and to prove that each item was caused by SIG Sauer’s negligence. She is not

  required to prove the exact amount of her damages, but she must show sufficient facts and

  circumstances to permit you to make a reasonable estimate of each item. If Plaintiff fails to do so,

  then she cannot recover for that item.




                                                  63
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 64 of 67 PageID# 2174




                          PROPOSED JURY INSTRUCTION NO. ___

                                               Damages


         If you find your verdict for the Plaintiff, then in determining the damages to which Plaintiff

  is entitled, you shall consider any of the following which you believe by the greater weight of the

  evidence was caused by the negligence of SIG Sauer:

         (1)     any bodily injuries she sustained and their effect on her health according to their
                 degree and probable duration;
         (2)     any physical pain she suffered in the past;
         (3)     any disfigurement or deformity and any associated humiliation or embarrassment;
         (4)     any inconvenience caused in the past;
         (5)     any medical expenses incurred in the past;
         (6)     any earnings she lost because she was unable to work at her calling; and

         Your verdict shall be for such sum as will fully and fairly compensate Plaintiff for the

  damages sustained as a result of SIG Sauer’s negligence.




                                                  64
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 65 of 67 PageID# 2175




                                    JURY VERDICT FORM


        We, the jury, on the issues joined, find our verdict for the plaintiff, Marcie Vadnais, and

  assess her damages at ___________________.



                                              ______________________________
                                              FOREPERSON


  OR

        We, the jury, on the issues joined, find our verdict for the defendant, SIG Sauer, Inc.



                                              __________________________________
                                              FOREPERSON




                                                 65
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 66 of 67 PageID# 2176




  Dated: March 22, 2019


                                     Respectfully submitted,


                                     By: /s/ Laura May Hooe___________
                                     Martin A. Conn, Esq. (VSB No. 39133)
                                     Matthew J. Hundley, Esq. (VSB No. 76865)
                                     Laura May Hooe, Esq. (VSB No. 84170)
                                     MORAN REEVES & CONN PC
                                     100 Shockoe Slip, 4th Floor
                                     Richmond, Virginia 23219
                                     Telephone: (804) 421-6250
                                     Facsimile: (804) 421-6251
                                     mconn@moranreevesconn.com
                                     mhundley@moranreevesconn.com
                                     lmayhooe@moranreevesconn.com

                                     Robert L. Joyce, Esq.
                                     Robert J. Kelly, Esq.
                                     LITTLETON PARK JOYCE UGHETTA &
                                     KELLY, LLP
                                     Attorneys for Defendant Sig Sauer, Inc.
                                     4 Manhattanville Road, Suite 202
                                     Purchase, New York 10577
                                     Telephone: (914) 417- 3400
                                     Fax: (914) 417- 3401
                                     robert.joyce@littletonpark.com
                                     robert.kelly@littletonpark.com

                                     Counsel for Defendant SIG Sauer, Inc.




                                       66
Case 1:18-cv-00540-LMB-IDD Document 123 Filed 03/22/19 Page 67 of 67 PageID# 2177




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 22nd day of March, 2019, I will electronically file the foregoing

  with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

  filing (NEF) to the following:


                        Corey R. Pollard (VSB No. 78931)
                        Jenkins, Block & Associates P.C.
                        1111 East Main Street, Suite 803
                        Richmond, Virginia 23219
                        (804) 788-4311
                        corey_pollard@teamjba.com

                        Jeffrey S. Bagnell (CT No. 18983)
                        Jeffrey S. Bagnell, Esq.
                        55 Greens Farms Road, #200-60
                        Westport, Connecticut 06880
                        (203) 984-8820
                        (203) 255-4454 (fax)
                        jeff@bagnell-law.com

                        Counsel for Plaintiff




                                                By: /s/ Laura May Hooe
                                                Martin A. Conn, Esq. (VSB No. 39133)
                                                Matthew J. Hundley, Esq. (VSB No. 76865)
                                                Laura May Hooe, Esq. (VSB No. 84170)
                                                MORAN REEVES & CONN PC
                                                100 Shockoe Slip, 4th Floor
                                                Richmond, Virginia 23219
                                                Telephone: (804) 421-6250
                                                Facsimile: (804) 421-6251
                                                mconn@moranreevesconn.com
                                                mhundley@moranreevesconn.com
                                                lmayhooe@moranreevesconn.com

                                                Counsel for Defendant SIG Sauer, Inc.




                                                  67
